201 S.E.2d 850 (1974)
284 N.C. 508
STATE of North Carolina
v.
John Thomas HELMS.
No. 96.
Supreme Court of North Carolina.
January 25, 1974.
*853 Robert Morgan, Atty. Gen., Edwin M. Speas, Jr., Asst. Atty. Gen., Raleigh, for the State of North Carolina.
R. C. Powell, Gastonia, for defendant appellant.
HUSKINS, Justice:
Defendant assigns as error the denial of his motion for a bifurcated trial. He contends that evidence of his prior deviant sexual misconduct, necessarily offered to explain his mental condition, tended to prejudice the jury on the question of his guilt or innocence.
Bifurcation rests within the sound discretion of the trial judge. Exercise of that discretion is not reviewable absent abuse of it. State v. Spence, 271 N.C. 23, 155 S.E.2d 802, rev'd on other grounds, 392 U.S. 649, 88 S.Ct. 2290, 20 L.Ed.2d 1350 (1967). Other jurisdictions hold that the sound exercise of the trial court's discretion should result in a bifurcated trial only when "a defendant shows that he has a substantial insanity defense and a substantial defense on the merits to any element of the charge, either of which would be prejudiced by simultaneous presentation with the other." Contee v. United States, 133 U.S.App.D.C. 261, 410 F.2d 249 (1969). Here, the record reveals no substantial defense on the merits which could have been prejudiced. No abuse of discretion has been shown. This assignment of error is overruled.
Defendant's remaining assignments of error relate to the exclusion of expert psychiatric testimony to the effect that defendant lacked substantial capacity to conform his conduct to the requirements of the law by reason of mental defect or disease, and to the refusal of the trial judge to give special instructions which would mandate an acquittal if the jury found that defendant's actions resulted from an irresistible impulse.
In substance, these assignments seek abandonment in this jurisdiction of the M'Naghten rule and adoption of the Model Penal Code's "irresistible impulse doctrine." Defendant argues that the *854 M'Naghten rule violates the prohibition against cruel and unusual punishment proscribed by the Eighth Amendment to the Federal Constitution in that it requires the punishment of persons who would, under other tests of insanity, be committed to mental institutions for treatment rather than imprisoned for crime. We find this argument unpersuasive.
The M'Naghten rulethe ability of the accused to distinguish right from wrong at the time and with respect to the matter under investigationhas been recognized by this Court as the test of criminal responsibility for more than one hundred years. State v. Humphrey, 283 N.C. 570, 196 S.E. 2d 516 (1973); State v. Mercer, 275 N.C. 108, 165 S.E.2d 328 (1969); State v. Spence, 271 N.C. 23, 155 S.E.2d 802, rev'd on other grounds, 392 U.S. 649, 88 S.Ct. 2290, 20 L.Ed.2d 1350 (1967); State v. Creech, 229 N.C. 662, 51 S.E.2d 348 (1949); State v. Potts, 100 N.C. 457, 6 S. E. 657 (1888); State v. Brandon, 53 N.C. 463 (1862).
In Leland v. Oregon, 343 U.S. 790, 72 S.Ct. 1002, 96 L.Ed. 1302 (1952), the United States Supreme Court said:
"Knowledge of right and wrong is the exclusive test of criminal responsibility in a majority of American jurisdictions. The science of psychiatry has made tremendous strides since that test was laid down in M'Naghten's Case, but the progress of science has not reached a point where its learning would compel us to require the states to eliminate the right and wrong test from their criminal law. Moreover, choice of a test of a legal sanity involves not only scientific knowledge but questions of basic policy as to the extent to which that knowledge should determine criminal responsibility. This whole problem has evoked wide disagreement among those who have studied it. In these circumstances it is clear that adoption of the irresistible impulse test is not `implicit in the concept of ordered liberty.'"
Chief Justice Stacy, speaking for this Court in State v. Creech, supra, said:
"We are aware of the criticism of this standard by some psychiatrists and others. Still, the critics have offered nothing better. It has the merit of being well established, practical and so plain `that he may run that readeth it'. Hab. 2:2. Moreover, it should be remembered that the criminal law applies equally to all sorts and conditions of people. It ought to be sufficiently clear to be understood by the ordinary citizen."
Thus, the M'Naghten rule is constitutionally sound; and our adherence to it is based on reason and common sense. "Insanity is incapacity, from disease of the mind, to know the nature and quality of one's act or to distinguish between right and wrong in relation thereto." State v. Mercer, supra. Under the law of this State there is no halfway house on the road to insanity which affords sanctuary to those who know the right and still the wrong pursue. "The law does not recognize any moral power compelling one to do what he knows is wrong. . . . There are many appetites and passions which by long indulgence acquire a mastery over men more or less strong. Some persons, indeed, deem themselves incapable of exerting strength of will sufficient to arrest their rule, speak of them as irresistible, and impotently continue under their dominion; but the law is far from excusing criminal acts committed under the impulse of such passions." State v. Brandon, 53 N.C. 463 (1862).
All the evidence tends to show that defendant knew it was wrong and a violation of the law to kidnap and rape. He is therefore answerable for his conduct.
For the reasons stated we adhere to the M'Naghten rule as the test of criminal responsibility in this State. The trial *855 judge correctly excluded the psychiatric testimony and correctly refused to give the special instructions requested by defendant. Assignments of error based thereon are overruled.
The record in this case reveals no prejudicial error. The judgments imposed must therefore be upheld.
No error.